Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Sheriff of Suffolk County, dated April 28, 1978, which suspended petitioner without pay from his position as a Deputy Sheriff for a period not to exceed 30 days. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. There was substantial evidence to *607support the determination, and the punishment was not inappropriate (see Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J. P., Gulotta, Cohalan and Gibbons, JJ., concur.